DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 3/9/2022.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
Claims 1-20 are allowed. 
By interpreting the claims in light of the Specification ([0077]        Each hop's STL module 626 re-formats the data message by replacing the service plane source MAC address and service plane destination MAC address (i.e., its service node's MAC address) with the original source and destination MAC addresses of the data message. It then passes this re-formatted data message with its accompanying SMD attributes to its hop's service proxy 614. This service proxy is in the IO chain of the ingress datapath of the GVM. For purposes of preventing the illustration in Figure 6 from being overcomplicated with unnecessary detail, the ingress and egress paths of each SVM in this example are combined in this figure, unlike the ingress and egress paths 650 and 652 of the GVM 102), the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in each independent claim 1 and 11, reciting “the received data message having a first pair of layer 2 (L2) addresses associated with the logical service forwarding plane as source and destination L2 addresses of the data message, the encapsulating header 

For claim 1 (or similarly claim 11), related art Zhuang (US 2019/0140947) discloses a method of performing services for data messages, the method comprising:
receiving a data message encapsulated with a header storing a service path
identifier (SPI) value associated with a service path comprising a plurality of service
nodes that are to perform a plurality of service operations on the data message (fig. 3,
[0010], message header has SP field for identifying a service path including a plurality
of service nodes);
using a particular service node executing on the host computer to perform at
least one particular service operation in the service path (fig. 1, [0083, [0084], service
path includes a path through service functions SFs such as SF1, SF2 for performing
services 1, 2);
using the SPI value to identify a next-hop forwarding rule that provides a network
address associated with a next-hop service node to perform on the data message a
service operation subsequent to the particular service operation in the service path
([0013],[0085], using SPI and SI to identify the next-hop service node).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Hieu Hoang whose telephone number is 571-270-1253.  The examiner can normally be reached on Mon-Thu, 8a.m.-5p.m., EST Mon-Fri 9 AM -5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HIEU T HOANG/Primary Examiner, Art Unit 2452